
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 965
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2009
			Received
		
		
			October 14, 2009
			Read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend the Chesapeake Bay Initiative Act
		  of 1998 to provide for the continuing authorization of the Chesapeake Bay
		  Gateways and Watertrails Network.
	
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Bay Gateways and
			 Watertrails Network Continuing Authorization Act.
		2.Authorization of
			 appropriationsSection 502 of
			 the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law
			 105–312) is amended by striking subsection (c) and inserting the
			 following:
			
				(c)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
				.
		
	
		
			Passed the House of
			 Representatives September 10, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
